Citation Nr: 0929482	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-23 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to May 
1956.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The record also reflects that a motion to advance this case 
on the docket was filed on the Veteran's behalf by his 
representative in July 2009.  38 C.F.R. § 20.900(c) (2008).  
Although there may be sufficient cause to advance this appeal 
on the docket, the Board will dismiss this motion as moot, 
due to the decision herein.  Providing a ruling on the motion 
at this point would actively result in a slower decision and 
thus defeat the purpose of advancement on the docket.


FINDING OF FACT

The evidence of record shows that the Veteran's currently 
diagnosed respiratory disorder is attributable to the 
Veteran's use of tobacco products during military service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1103, 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in November 2003 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A VA examination has not 
been accorded the Veteran, because there is no evidence of 
record that the Veteran's respiratory disorder is related to 
service in any manner other than as a direct result of 
tobacco use.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For claims filed after June 9, 1998, a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the Veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.  Service connection, however, will not be 
prohibited if the disability or death can be 
service-connected on some basis other than the Veteran's use 
of tobacco products during service, or if the disability 
became manifest or death occurred during service.  See 38 
C.F.R. § 3.300 (b).

In a precedential opinion, VA's General Counsel has held that 
neither 38 U.S.C.A. § 1103 nor 38 C.F.R. § 3.300, bar a 
finding of secondary service connection for a disability 
related to the use of tobacco products after the Veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service-connected on 
the basis of being attributable to the Veteran's use of 
tobacco products during service.  VAOPGCPREC 6-03, 69 Fed. 
Reg. 25178 (2004).  VA's General Counsel found that in order 
to decide if service connection is warranted in such cases, 
the Board must decide: (1) whether the service-connected 
disability caused the Veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would not have occurred but for the use 
of tobacco products caused by the service-connected 
disability.  Id.

The Veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of a respiratory disorder.

After separation from military service, in a May 1988 private 
medical report the Veteran complained of gradually increasing 
shortness of breath for the previous 3 years.  He reported 
that he smoked 1.5 packs of cigarettes per day.  After 
physical examination, the assessment was increased shortness 
of breath for the previous 3 years.  The plan stated that the 
Veteran was advised to discontinue smoking.  The medical 
evidence of record shows that a respiratory disorder has been 
consistently diagnosed since May 1988.

In a September 1990 private medical report the Veteran stated 
that he smoked 2 packs of cigarettes per day.  The assessment 
was upper respiratory infection/bronchitis.

In a January 1991 VA medical examination report the Veteran 
complained of shortness of breath on walking for the previous 
4 to 5 years.  The Veteran reported a 45 year history of 
smoking 2 packs of cigarettes per day, recently decreased to 
1 pack per day.  After physical examination, the diagnosis 
was chronic bronchitis, with a long history of smoking.

A September 2002 VA outpatient medical report stated that 
emphysema was diagnosed in 1999.  The Veteran reported that 
he had smoked 2 packs of cigarettes per day since age 10.  
After physical examination, the diagnoses were chronic 
obstructive pulmonary disease (COPD) and tobacco abuse.

In an August 2003 statement, the Veteran stated that his 
respiratory disorder "is a direct result of active duty 
service to include, 'but not limited to,' cigarette smoking.  
I did not smoke prior to active duty service, but when I was 
in service I was supplied a pack of cigarettes daily by the 
military.  This has now developed into lung problems."

In a November 2003 VA outpatient medical report, the Veteran 
complained of COPD.  The report noted that with respect to 
the Veteran's COPD, he reported that he continued to smoke 
but had decrease from 2 packs per day to 1 pack per day.  The 
assessment was COPD.

Multiple statements from the Veteran's friends dated in 
January 2004 stated that the military supplied cigarettes 
with the daily rations during the Veteran's period of 
military service.  The statements also reported that the 
Veteran was smoking cigarettes when he separated from 
military service and had continued smoking since that time.

In a January 2004 statement, the Veteran stated that during 
military service he

lived in fox holes part of [the] time.  
They gave [us Type-C] rations.  
Cigarettes were in the [Type-C] rations, 
a pack each day.  There was no warning no 
nothing of what cigarettes would do to 
your health.  I smoked them and I was 
ad[d]icted .  I tr[i]ed to quit and could 
not.  I have smoked 48 years since that 
time and they gave me emphysema and it 
all started from that fox hole.

In a May 2004 VA outpatient medical report, the Veteran 
complained of COPD.  The report noted that with respect to 
the Veteran's COPD, he reported that he continued to smoke.  
The report stated that the Veteran smoked 1 pack per day, but 
had been smoking 2.5 packs per day since age 17.  After 
physical examination, the assessment was COPD.  The plan 
stated that the Veteran was entered for a smoking cessation 
consultation.

In a September 2004 notice of disagreement, the Veteran 
stated that with regard to the issue of entitlement to 
service connection "for emphysema, COPD due to tobacco 
smoke, I never smoked until I entered the Marine Corps.  
While on active duty cigarettes were supplied with our food.  
This is how I was introduced to smoking.  Hence the smoking 
and the exposure to others smoking directly caused the 
disabilities."

In a July 2006 appeal to the Board, the Veteran stated that 
he

never smoked cigarettes or used any type 
of tobacco products prior to going into 
service.  I was supplied with cigarettes 
by my company while in  . . . Spain.  The 
cigarettes came in with our [Type-C] 
rations.  I was in service spending an 
enormous amount of time in foxholes.  I 
developed a habit of smoking [and] this 
has created the emphysema and COPD.

In a June 2007 statement, the Veteran stated that during 
military service he was given "food in a small box.  [There] 
were cigarettes with the food.  I smoked those cigarettes and 
got ad[d]icted to them.  I smoked them [for] 48 years and 
they made me sick with emphysema and COPD and cause[d] me to 
have [a] tracheotomy done."

In a January 2008 statement, the Veteran stated that he

was given cigarettes by the Marine Corp 
in the year 1954 [and they] got me hooked 
on them.  The cigarett[e]s came with 
food.  This is what they did wrong.  
The[re] were no warning[s,] no nothing 
[about] what they do to your health.  
Years after that the gover[n]ment found 
out they cause emphysema [and] COPD.  I 
smoked them 48 years before they made me 
sick.

The evidence of record shows that the Veteran's currently 
diagnosed respiratory disorder is attributable to the 
Veteran's use of tobacco products during military service.  
The medical evidence of record shows that his respiratory 
disorder is directly related to his tobacco use.  The Veteran 
himself freely and repeatedly acknowledges this and 
specifically claims that the respiratory disorder was caused 
by tobacco use.  In this regard, the Veteran has emphasized 
that he became addicted to tobacco after being supplied with 
cigarettes by the Marine Corps during his period of active 
military service.  The Board takes judicial notice of the 
fact that cigarettes were regularly supplied to military 
personnel as part of their daily rations for an extremely 
long period of time.  This period of time includes the 
Veteran's entire period of active military service.  Thus, 
the evidence of record clearly shows that the Veteran was 
supplied with cigarettes during military service and that as 
a result of this the Veteran became addicted to cigarette 
smoke, which eventually resulted in his currently diagnosed 
respiratory disorder.

However, due to an act of Congress, service connection cannot 
be granted for any injury or disease that is attributable to 
the Veteran's use of tobacco products during military service 
if the claim for service connection was received after June 
9, 1998.  38 C.F.R. § 3.300; see also Kane v. Principi, 17 
Vet. App. 97, 101 (2003) (plain language of statute expresses 
Congressional intent to no longer award service connection 
for a Veteran's death that results from service-connected 
disease that was capable of being attributed to the use of 
tobacco products during the Veteran's service).  In this 
case, the Veteran's claim was received on August 25, 2003.  
As such, service connection for a respiratory disorder is not 
warranted.

The Board has also considered service connection for a 
respiratory disorder on a secondary basis.  See VAOPGCPREC 6-
03, 69 Fed. Reg. 25178 (2004).  However, the medical evidence 
does not show, and the Veteran does not claim, that his 
tobacco use was itself caused by a service-connected 
disability.  As such, service connection for a respiratory 
disorder on a secondary basis is not warranted.  Id. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no evidence of 
record that the Veteran's respiratory disorder was caused by 
anything other than tobacco use, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


